 Case 3:18-cr-30138-NJR Document 82 Filed 09/30/20 Page 1 of 6 Page ID #231




                   UNITED STATES DISTRICT COURT
                                            for the
                                   Eastern District of Missouri


UNITED STATES OF AMERICA

                  Plaintiff(s)

                      vs.                           Case Number: 18-CR-30138-NJR-1
                                                    FILED UNDER SEAL
AVERY SMARTT

                 Defendant(s)


 DEFENDANT’S FIRST MOTION IN LIMINE TO PREVENT THE GOVERNMENT
     FROM ELICITING EVIDENCE OF THE DEFENDANT’S BAD ACTS


      COMES NOW the Defendant, by and through his attorney, David L. Brengle, and in support

of his “DEFENDANT’S FIRST MOTION IN LIMINE TO PREVENT THE GOVERNMENT

FROM ELICITING EVIDENCE OF THE DEFENDANT’S BAD ACTS”, he offers the following:

                                         Evidence of Paternity

      1. Undersigned counsel expects that government witness will attempt to elicit DNA evidence

         that Mr. Smartt had sexual intercourse with the complaining witness and fathered a child

         with the complaining witness.

      2. Whether or not Mr. Smartt had sexual intercourse with the complaining witness or

         fathered a child with the complaining witness is not relevant to an inquiry into whether he

         produced an illegal image. While undersigned counsel does not concede to the relevancy

         of this information, to the extent it might be relevant, it is substantially outweighed by the

         danger of unfair prejudice to the defendant. FRE 403.
Case 3:18-cr-30138-NJR Document 82 Filed 09/30/20 Page 2 of 6 Page ID #232



    3. The charge in this case only requires the government to show that the defendant persuaded

         a minor “to engage in sexually explicit conduct for the purpose of producing a visual

         depiction of such conduct”. (Doc. 1).

    4. If the government introduces even a portion of the pictures it showed to undersigned

         counsel, these pictures clearly depict sexually explicit conduct. Whether or not Mr. Smartt

         fathered a child with the complaining witness has no impact on the sexually explicit

         conduct depicted in the pictures the government intends to introduce.

    5. Attempts at offering evidence that the defendant may have had sexual intercourse with

         the complaining witness or that the defendant may have fathered a child with the

         complaining witness is simply an attempt at offering propensity evidence and such actions

         would violate Federal Rules of Evidence 401, 403, and 404.

    6. Recently, the Seventh Circuit changed its law related to propensity evidence:

            In sum, to overcome an opponent’s objection to the introduction of other-act
            evidence, the proponent of the evidence must first establish that the other act is
            relevant to a specific purpose other than the person’s character or propensity to behave
            in a certain way. See FED.R.EVID. 401,402,404(b). Other-act evidence need not be
            excluded whenever a propensity inference can be drawn. But its relevance to “another
            purpose” must be established through a chain of reasoning that does not rely on the
            forbidden inference that the person has a certain character and acted in accordance
            with that character on the occasion charged in the case. If the proponent can make
            this initial showing, the district court must in every case assess whether the probative
            valuce of the other-act evidence is substantially outweighed by the risk of unfair
            prejudice and may exclude the evidence under Rule 403 if the risk is too great. The
            court’s Rule 403 balancing should take account of the extent to which the non-
            propensity fact for which the evidence is offered is actually at issue in the case. United
            States v. Gomez, 763 F.3d 845, 855 (7th Cir. 2014).

    7.   Here, the government might allege the non-propensity fact for which this other-act

         evidence is supposedly relevant to is to show that the defendant allegedly persuaded a

         minor to engage in sexually explicit conduct. However, if the government is to be believed,

         the defendant persuaded the minor to engage in sexually explicit conduct in posing for the

         pictures at issue.   Whether or not the defendant had sexual intercourse with the
    Case 3:18-cr-30138-NJR Document 82 Filed 09/30/20 Page 3 of 6 Page ID #233



            complaining witness or whether the complaining witness became pregnant with the

            defendant’s child, is not at issue in this case.

                               Multiple Images of Child Pornography

        1. Mr. Smartt is charged with a single count of production of child pornography in

            violation of 18 U.S.C. § 2251(a) and Attempted Tampering with a Victim. Counsel

            believes the Government will attempt to prove Mr. Smartt took a lascivious photograph

            of the alleged victim’s vagina with an electronic device on or about January 29, 2017.

        2. Undersigned counsel believes the government intends to offer as evidence approximately

            10 -15 pictures alleged to be child pornography depicting the complaining witness.1

        3. The Government need not introduce uncharged alleged instances of child pornography

            production in order to prove their single count that allegedly occurred on January 29, 2017.

        4. The introduction of multiple child pornography images in this trial violates Federal Rule

            of Evidence 401, 403, and 404(b).

           The government must prove beyond a reasonable doubt that the defendant produced the

            child pornography included in Count 1. Whether or not the defendant produced child

            pornography not listed in Count 1 is not at issue in this case and is not relevant and it

            represents inadmissible “propensity” evidence in violation of Federal Rule of Evidence

            401, 403, and 404(b). Even if there was some minor relevancy associated with these

            additional photos, the danger of unfair prejudice to the defendant substantially outweighs

            this relevance.


1
  The government allowed undersigned counsel to view all of the images they intend to introduce at
a conference with the case agent. At that meeting, undersigned counsel neglected to count all of the
images so he is unsure of the exact number of images in the government’s possession. In retrospect,
it would have been prudent to count the images. Nevertheless, undersigned counsel believes the
government intends to introduce multiple images of alleged child pornography, whilst submitting
one charged picture.
 Case 3:18-cr-30138-NJR Document 82 Filed 09/30/20 Page 4 of 6 Page ID #234




                                   Application of Gomez to this Case

        Undersigned counsel would respectfully suggest that prosecutors, with some regularity, offer

evidence other-act evidence claiming that it shows the defendant’s intent. The Gomez decision

offers cautionary wisdom on this issue:

        To summarize, then, when intent is not “at issue” - when the defendant
        is charged with a general-intent crime and does not meaningfully dispute intent -
        other-act evidence is not admissible to prove intent because its probative value
        will always be substantially outweighed by the risk of unfair prejudice. In contrast,
        when intent is “at issue” - in cases involving specific-intent crimes or because the
        defendant makes it an issue in a case involving a general-intent crime - other-act
        evidence may be admissible to prove intent, but it must be relevant without relying
        on a propensity inference, and its probative value must not be substantially out-
        weighed by the risk of unfair prejudice. And again, the degree to which the
        non-propensity issue actually is contested may have a bearing on the probative
        value of the other-act evidence.

Id. at 859. Here, the defendant will not make intent an issue other than to say that the government

failed to prove its case beyond reasonable doubt. If the defendant makes intent “an issue”, then the

government might be allowed to introduce some or all of their other act evidence in this case, if its

probative value is not substantially outweighed by the danger of unfair prejudice.

        Undersigned counsel would respectfully suggest Untied States v. Ciesiolka offers apt guidance

for this Court. In Ciesiolka, the Seventh Circuit found an abuse of discretion when previous sexually

explicit messaged between the defendant and third parties (as well as other evidence, including child

pornography were admitted as Rule 404(b) evidence in another enticement prosecution—albiet in a

case with a unique set of facts:

        Our concern regarding the absence of any considered explanation is
        magnified by our belief that the cumulative impact of the Rule 404(b) evidence
        may have been unacceptably prejudicial vis-á-vis its probative value. We have
        previously explained that the Rule 403 standard incorporated in the requisite
        test for admitting evidence under Rule 404(b) has teeth. We have emphasized
 Case 3:18-cr-30138-NJR Document 82 Filed 09/30/20 Page 5 of 6 Page ID #235



        that “[a] rule that a judge may admit all evidence that the defendant committed
        crimes of similar varieties produces the gravest risk of offending the central
        prohibition of Rule 404(b): ‘Evidence of other crimes, wrongs, or acts is not
        admissible to prove the character of a person in order to show that he acted
        in conformity therewith.’” We find just such a risk present in the instant case.
        The district court allowed mountains of Rule 404(b) evidence, much of which
        was highly prejudicial, to be introduced in a seemingly unconstrained way.

United States v. Ciesiolka, 614 F.3d 347, 357-58 (7th Cir. 2010), quoting United States v. Beasley, 809 F.2d

1273, 1278-79 (7th Cir. 1987).

        WHEREFORE, the Defendant respectfully requests this Court order the government to

instruct its witnesses to refrain from offering evidence or eliciting testimony about the defendant

allegedly engaging in sexual intercourse with the complaining witness or fathering a child with the

complaining witness and that the Court prevent the government from introducing multiple images

of uncharged child pornography.


                                                  Respectfully Submitted,



                                                  /s/ David L. Brengle
                                                  DAVID L. BRENGLE
                                                  Assistant Federal Public Defender
                                                  650 Missouri Avenue, Room G10A
                                                  East St. Louis, Illinois 62201
                                                  (618) 482-9050

                                                  ATTORNEY FOR AVERY SMARTT

                                         CERTIFICATE OF SERVICE

   The undersigned attorney hereby certifies that he has caused a true and correct copy of the foregoing
to be served upon:
                                           Laura V. Reppert
                                 Assistant United States Attorney
                                 Nine Executive Drive, Suite 300
                                  Fairview Heights, Illinois 62208

via electronic filing with the Clerk of the Court using the CM/ECF system this 29th day of September,

2020.
Case 3:18-cr-30138-NJR Document 82 Filed 09/30/20 Page 6 of 6 Page ID #236



                             /s/ David Brengle__
                             DAVID BRENGLE
